Citation Nr: 0217371	
Decision Date: 12/02/02    Archive Date: 12/12/02	

DOCKET NO.  00-19 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder.

(The issues of entitlement to service connection for joint 
pain of the hips and the knees, as well as service 
connection for a stomach disorder, skin rash, weight loss, 
and headaches will be the subject of a later decision.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from January 1991 to 
April 1991 with three years of prior active service.

This matter arises from a December 1999 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), 
the case was forwarded to the Board of Veterans' Appeals 
(Board) for appellate consideration.

During the appellate process, the veteran requested a travel 
board hearing before a member of the Board.  Such a hearing 
was scheduled on October 10, 2002.  However, the veteran did 
not appear as scheduled.  Nor did he request that his 
personal hearing be rescheduled.  As such, the Board will 
proceed as if the veteran had formally withdrawn his request 
for a personal hearing.  See 38 C.F.R. § 20.702(e) (2002).

The Board is undertaking additional development on the 
issues of service connection for joint pain in the hips and 
knees, as well as service connection for a stomach disorder, 
skin rash, weight loss, and headaches pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3099, 3105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.  After giving 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue that is the subject of this 
decision has been obtained.

2.  A psychiatric disorder did not have its onset during the 
veteran's military service; nor did a psychosis become 
manifest to a compensable degree within one year following 
the veteran's discharge from military service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in, or aggravated 
by, the veteran's active military service; nor may one be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the 
appellant and representative, and enhanced its duty to 
assist an appellant in developing the information and 
evidence necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
VA stated that "the provisions of this rule merely implement 
the 

VCAA and do not provide any rights other than those provided 
in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise are 
satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See VCAA, 
§ 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For 

purposes of this determination, the Board will assume that 
the VCAA is applicable to claims or appeals pending on the 
date of enactment of the VCAA. 

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)(2002)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
statement of the case and supplemental statement of the case 
furnished to him during the pendency of this appeal.  
Parenthetically, it should be noted that although the RO 
initially denied the veteran's claim for service connection 
for a psychiatric disorder as being not well grounded, it 
later addressed this issue on the merits in the supplemental 
statement of the case issued to the veteran in April 2002.  
Also of note is that the veteran was notified of the impact 
of the VCAA by VA letter dated May 2001; the supplemental 
statement of the case issued to him in April 2002 also 
contained information in this regard.  Thus, the veteran was 
notified of the information necessary to substantiate his 
claim, and he was specifically told that there was no 
evidence reflecting a psychiatric disability during military 
service or within the applicable presumptive period 
following his discharge from service.  He also was given an 
opportunity to submit additional evidence in support of his 
claim.  VA provided the claimant with an examination in 
1992, proximate to service, that established the absence of 
any acquired psychiatric disability and the absence of any 
treatment between separation from service and that date.  
The remaining clinical records account for the onset of any 
acquired psychiatric disability years after service and 
without any causal relationship to service.  Accordingly, no 
further VA medical examination or opinion is required to 
decide the claim.  Thus, all relevant facts have been 
properly developed to the extent possible with regard to the 
issue that is the subject of this appeal.  

As the RO noted in the April 2002 supplemental statement of 
the case, the veteran was requested to identify any evidence 
bearing upon his claim in communications in September 2000 
and March 2001.   As noted above, he clearly had been 
informed of the type of evidence needed to substantiate the 
claim.  The RO then assembled all of the evidence identified 
by the claimant and so advised him in April 2002.  The 
veteran and his representative have not alleged that there 
is any further relevant evidence bearing upon this claim.  
Therefore, the Board finds that the RO has notified the 
claimant of who is responsible for obtaining evidence to 
substantiate the claim by effectively assuming full 
responsibility, requiring only that the veteran provide 
identifying information.  The RO thus effectively went 
beyond the division or responsibilities contemplated by the 
VCAA and there is no remaining outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the 
division of responsibilities between VA and the claimant in 
obtaining evidence is moot.  Finally, in view of the 
relatively narrow questions of law and fact on which this 
case turns, the Board concludes that there is no reasonable 
possibility that any further development is needed to 
substantiate the claim.

II.  Service Connection for a Psychiatric Disorder

The veteran contends that he developed a psychiatric 
disorder as a result of his military service.  Service 
connection may be granted for such a disorder if the 
evidence indicates that it was incurred in, or aggravated 
by, active military service.  See 38 U.S.C.A. § 1110.  In 
addition, a psychosis may be presumed to have been incurred 
in service if it is manifested to a compensable degree 
within one year following separation from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Subsequent manifestations of a chronic disease noted in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran's service medical records are negative for 
either complaints or treatment associated with a psychiatric 
disorder of any kind.  In September 1989, during a physical 
examination conducted for the purpose of the veteran's 
separation from service, no psychiatric abnormality was 
observed.  Moreover, the veteran denied having ever 
experienced depression, excessive worry, or nervous trouble 
of any sort.  The records of his medical treatment from 
January 1991 to April 1991, while he served in the Southwest 
Theater of Operations in the Persian Gulf are similarly 
negative for either complaints or findings referable to a 
psychiatric disorder.

During VA treatment conducted in June 1992, the veteran was 
diagnosed as suffering from a passive-aggressive personality 
disorder.  No previous psychiatric 
treatment was noted at that time.  He was observed to be 
neatly dressed, immature, alert, cooperative, coherent, 
relevant, without suicidal or homicidal ideation or any 
indications of the presence of psychosis.  He was more 
concerned with the fact that his parents and his wife no 
longer seemed to want him.

In June 1999, the veteran underwent a Persian Gulf Registry 
examination.  He indicated that he tended to be irritable 
and unhappy, and experienced anger outbursts.  Based upon 
the history given, depression with anxiety was diagnosed; 
post-traumatic stress disorder also was suspected, but was 
not confirmed.  (In this context, the Board further observes 
that the claimant provided statements of medical history 
that contained no reference to "stressor" events in service 
when he was requested to do so.  He has, however, described 
being shot by another individual post service as well as 
having an individual pull a knife on him at a Taco Bell.  
Both of these events were related in a context to indicate 
they did not occur during a period of service.)  Earlier in 
1999, the veteran had been diagnosed as suffering from a 
psychotic disorder, not otherwise specified.  A history of 
cannabis and alcohol abuse was noted.  The veteran reported 
that he had difficulty controlling his anger and dealing 
with stress.  He described vague feelings of depression that 
he related to problems with his parents.

During a VA psychiatric evaluation in 1999, it was noted 
that the veteran had been committed to a psychiatric 
facility for 45 days "several years" earlier.  He was 
requested to complete a release of information so that the 
records of that hospitalization could be acquired.  However, 
the veteran failed to do so.  The Board notes that in light 
of the clear indication at the time of the 1992 VA 
examination that there had been no psychiatric treatment, it 
is obvious that the history recorded in 1999 can not 
indicate that the claimant had an extended hospitalization 
in service or within the first year thereafter.  

The foregoing indicates that a psychiatric disorder was not 
manifested during the veteran's active military service.  As 
previously noted, the veteran neither complained of, nor was 
seen for, symptomatology indicative of such a disorder.  The 
first indication of any kind of psychiatric abnormality is 
contained in the report of VA psychiatric treatment 
conducted in June 1992.  This was for a diagnosed 
personality disorder.  A personality disorder, however, is 
not a disease for which compensation benefits are provided.  
38 C.F.R. § 3.303 (2002). 

The first evidence of a psychotic disorder is contained in 
the report of VA psychiatric treatment dated in April 1999.  
This is many years following the veteran's discharge from 
military service.  Absent evidence of a psychiatric disorder 
in service, continuity of symptomatology following service, 
a psychosis manifested to a compensable degree within one 
year following the veteran's discharge from service, or a 
causal link between service and the disability there is no 
reasonable basis upon which to predicate a grant of the 
benefit sought on appeal.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F. 3d 1072 (Fed. Cir. 2001) (the 
statute, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is 
an approximate balance of positive and negative evidence.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

